 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     SEPH C. SEIMEARS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 6:16-po-00008
12                     Plaintiff,                    MOTION TO DISMISS; ORDER
13   vs.
14   SEPH C. SEIMEARS,
15                     Defendant.
16
17          Defendant Seph C. Seimears hereby files this motion to dismiss pursuant to 18 U.S.C.
18   § 3607(a). The Government does not oppose this request.
19          On May 2, 2018, Mr. Seimears pled guilty to possession of a controlled substance in
20   violation of 36 CFR § 2.35(b)(2). Pursuant to the agreement of the parties, the Court granted Mr.
21   Seimears a deferred entry of judgment under 18 U.S.C. § 3607(a). On March 26, 2019, the Court
22   vacated Mr. Seimears’ review hearing because he had fully complied with the terms of his
23   probation. Mr. Seimears’ probation expired on May 2, 2019.
24          Under 18 U.S.C. § 3607(a), “[a]t the expiration of the term of probation, if the person has
25   not violated a condition of his probation, the court shall, without entering a judgment of conviction,
26   dismiss the proceedings against the person and discharge him from probation.” Here, Mr.
27   Seimears’ term of probation has expired, and he did not violate any condition of his probation.
28   Accordingly, Mr. Seimears requests that the Court, without entering a judgment of conviction,
 1   dismiss the proceedings.
 2
 3                                                Respectfully submitted,
 4
                                                  HEATHER E. WILLIAMS
 5                                                Federal Defender
 6
 7   Date: June 26, 2019                          /s/ Reed Grantham
                                                  REED GRANTHAM
 8                                                Assistant Federal Defender
                                                  Attorney for Defendant
 9                                                SEPH C. SEIMEARS
10
11                                                ORDER
12            Pursuant to 18 U.S.C. § 3607(a), the court hereby dismisses the proceedings against Mr.
13   Seimears in United States v. Seimears, Case No. 6:16-po-00008.
14
     IT IS SO ORDERED.
15
16
     Dated:      July 2, 2019
17                                                    UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27

28

     Seimears - Motion to Dismiss                        -2-
